Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Applicant should note that the art unit and supervisor for the examiner and this application have changed. The new supervisor information is included at the end of this Office Action.

Response to Amendment
The submission entered January 28, 2022 in response to an Office Action mailed September 28, 2021 is acknowledged.
Claims 1-4, 6-11 are pending.  Claim(s) 5, 12 is/are cancelled.  Claim(s) 1-4, 6-11 is/are currently amended. 
The objections to the abstract presented in the Office Action listed above are hereby withdrawn.
The rejection(s) of claim(s) 7-11 under 35 U.S.C. 112 as presented in the Office Action listed above are hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's arguments are directed towards the Raffaini reference. However, applicant's amendments have result in the application of new prior art, which is discussed below.

Claim Objections
At claim 1, line 15, please delete "said gripping device".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcantoni (USPN 11279511, having an effectively filed date of February 19, 2018) in view of Zeiner et al. (US Pub 20190255698 A1)
Regarding Claim(s) 1, Marcantoni teaches a system for transferring articles, comprising a track (17) establishing a single path of movement [Col. 6:44-46, "carriages 19 the lie on the same path"], a plurality of gripping devices (a gripping device is considered to be a pair of adjacent carriages 19, as shown in Figure 3), configured to grip respective articles (containers 2) which pass along a first conveyor [Col. 6:14, "outer conveyor belt 18"], wherein each of the gripping devices is movable independently from the remaining gripping devices along the track [Col. 6:33-41, "carriages 19 are movable towards each other so as to adjust the reciprocal distance and the picking area of the gripper 21 according to the type of container 2 to be picked"], a control unit, configured for controlling said gripping devices [Col. 6:52-58, "a control unit is configured to move the carriages with the two semi-grippers 21a, 2b (sic) on board, towards of away from each other in a pre-adjustment step of the reciprocal distance as a function of the type of container to be treated. Then, the control unit is configured to move the carriages…in synchrony maintaining said pre-regulated distance"], wherein said control unit is configured for positioning one of the gripping devices at the one of the articles [Col. 7:35-61, "pre-positioning…of a first carriage"], gripping said one of the articles with the one of the gripping devices [Col. 7:35-61, "picking the container"], adjusting a speed of the one of the gripping devices which grips the one of the articles  [Col. 7:35-61, "distancing a first carriage…by increasing the speed"], releasing the one of the articles from the one of the gripping devices when the one of the articles reaches a release position [Col. 7:35-61, "releasing the container 2 (e.g., on a conveyor belt or a carousel or another conveyor)"],  wherein said one of the gripping devices comprises two arms (semi-grippers 21a, 21b) to define together a seat for receiving and gripping the one of the articles, wherein the two arms are movable independently with respect to each other along the single path of movement to vary a distance between the two arms and thereby adjust a dimension of the seat to match a size of the one of the articles [Col. 6:33-41, "carriages 19 are movable towards each other so as to adjust the reciprocal distance and the picking area of the gripper 21 according to the type of container 2 to be picked"]. Marcantoni fails to teach a first detection sensor, configured to detect a first value indicating a position of one of the articles on the first conveyor, wherein the control unit is configured for receiving said first value, positioning as a function of said first value, adjusting as a function of the first value. Zeiner et al. (US Pub 20190255698 A1) teaches a system for transferring articles, comprising: a track (3) establishing a single path of movement, a plurality of gripping devices (gripper head 46 on carriages 41, 42; 51,52;61,62;71,72;81,82), configured to grip respective articles which pass along a first conveyor (9), wherein each of the gripping devices is movable independently from the remaining gripping devices along the track [Para 70, "carriages…controllable individually and independently"], a control unit [Para 24, implied by "control commands"], configured for controlling said gripping devices, a first detection sensor [Para. 32, "a camera system…for detecting articles"; Para. 72, "sensor detection of arriving articles…in combination with a thereby controlled movement of the carriage pair"], configured to detect a first value indicating a position of one of the articles on the first conveyor [Para. 72, "detection of arriving articles"], wherein said control unit is configured for: receiving said first value, positioning one of the gripping devices at one of the articles [Para. 107, "linear motors with the gripper move to above the container table and synchronize their collective forward movement with the bottles located on the container table, both in terms of speed and in terms of position"], as a function of said first value, gripping said one of the articles with the one of the gripping devices [Para. 107, "thus possible to grip the bottles"], adjusting, as a function of the first value, a speed of the one of the gripping devices which grips the one of the articles [Para. 107, "(d)uring the entire gripping procedure, the group 04; 05; 06; 07; 08, in the present instance forming a system of linear motors and gripper head, moves at the same speed as the bottles on the container table"], and releasing the one of articles from the one of the gripping devices when the one of the articles reaches a release position [Para. 65, "placing and releasing the articles 02 taken over from the first transport device 09 into empty outer packages 20 transported on the second transport device", Para. 107, "the gripper head is again lowered, the bottles are delivered into the bundle"]. Zeiner et al. discloses [Para 23] that using sensor detection of arriving articles means not having to use exact cycling of gripping devices or precise speed matching and [Para. 30,31] that the system can handle articles arriving in a steady stream or an unsteady stream. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system of Marcantoni to include a first detection sensor to detect a first value indicating a position of one of the articles and for the control unit to receive the first value in order to provide dynamic control to the system as taught by Zeiner et al.
Regarding Claim(s) 2, Marcantoni teaches the limitations described above, yet fails to teach said plurality of gripping devices is configured for transferring the respective articles from the first conveyor to respective packages which transit along a second conveyor, wherein said system comprises a second detection sensor configured for detecting a second value indicating positions of the respective packages on the second conveyor, and wherein the control unit is configured for adjusting the speed of the one of the gripping devices which grips the one of the articles as a function of the first value and of the second value. Marcantoni does disclose transferring articles to a second conveyor [Col. 7:35-61, "releasing the container 2 (e.g., on a conveyor belt or a carousel or another conveyor)"]. Zeiner et al. teaches said plurality of gripping devices is configured for transferring the articles from the first conveyor to respective packages (20) which transit along a second conveyor (10). Zeiner et al. further discloses adjusting the speed of the gripping device to match the speed of the packages on the second conveyor [Para. 107, "gripped bottles then continue to move along above the bundle track and here synchronize their speed with the speed of the bundles"]. Therefore, there must be some knowledge regarding the speed and position of the packages on the second conveyor. Zeiner et al. discloses a sensor detection of articles and synchronizing the gripping devices with the articles (as described above). Further, duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Providing a second detection sensor to detect positions of the packages would provide information regarding the position of the packages, in the same manner that the first detection sensor provides information regarding the position of the articles. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to transfer articles to packages which transit along a second conveyor in order to prepare articles for distribution and to provide a second detection sensor configured for detecting a second value indicating positions of the packages on the second conveyor, and wherein the control unit is configured for adjusting the speed of the gripping device which grips the article as a function of the first value and of the second value in order to synchronize the gripping devices with the packages and properly place the articles into the packages.

Regarding Claim(s) 3, Marcantoni teaches the limitations described above, yet fails to teach said control unit is configured for modifying the speed of the one of the gripping devices and releasing the one of the articles from the one of the gripping devices, if the one of the articles is not in contact with the first conveyor. Zeiner et al. teaches said control unit is configured for modifying the speed of the gripping device and releasing the article from the gripping device, if the article is not in contact with the first conveyor [Para. 107, "(a)fter the gripping of the bottles, the two carriages 41, 42; 51, 52; 61, 62; 71, 72; 81, 82 formed by the linear motor rotors move apart and the gripper head with the gripped bottles lifts up"; "bottles then continue to move along above the bundle track and here synchronize their speed with the speed of the bundles"]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the speed of the gripping device and release the article if the article is not in contact with the first conveyor in order to move article away from following articles.
Regarding Claim(s) 4, Marcantoni teaches at least one arm including a gripper (semi-gripper 21a) for gripping said one of the articles.
Regarding Claim(s) 6, Marcantoni teaches a linear motor [Col. 6:15-16, "transfer conveyor 17 comprises in turn a linear motor"]. 
Regarding Claim(s) 7, Marcantoni teaches the first conveyor, movable in a first longitudinal direction (as seen in Figure 1), and configured for transporting the plurality of articles (articles shown on the conveyor), a second conveyor (3), movable in a second longitudinal direction (as seen in Figure 1), wherein the plurality of gripping devices are configured to grip the articles from the first conveyor and release the articles when the articles are at the second conveyor (as described above). Further, the second conveyor has seats (11). Marcantoni fails to teach the second conveyor configured for transporting a plurality of packages having seats for receiving respective ones of the articles, wherein the plurality of gripping devices are configured to grip the articles from said first conveyor and release the articles when the articles are at the respective seats of the plurality of packages. Zeiner et al. teaches a first conveyor (9), movable in a first longitudinal direction, and configured for transporting the plurality of articles, a second conveyor (10), movable in a second longitudinal direction, and configured for transporting a plurality of packages (20) having seats (seen in Figure 1) for receiving respective ones of the articles, wherein the plurality of gripping devices are configured to grip the articles from said first conveyor and release the articles when the articles are at the respective seats of the plurality of packages (as described above). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the second conveyor to transport a plurality of packages having seats and release the articles when the articles are at the respective seats in order to package the articles.
Regarding Claim(s) 9, Marcantoni teaches a method for transferring articles for a system for transferring articles, comprising the steps of: providing a system for transferring articles, comprising: a track (17) establishing a single path of movement [Col. 6:44-46, "carriages 19 the lie on the same path"], a plurality of gripping devices (a gripping device is considered to be a pair of adjacent carriages 19, as shown in Figure 3), configured to grip respective articles (containers 2) which pass along a first conveyor [Col. 6:14, "outer conveyor belt 18"], wherein each of the gripping devices is movable independently from the remaining gripping devices along the track [Col. 6:33-41, "carriages 19 are movable towards each other so as to adjust the reciprocal distance and the picking area of the gripper 21 according to the type of container 2 to be picked"], a control unit, configured for controlling said gripping devices [Col. 6:52-58, "a control unit is configured to move the carriages with the two semi-grippers 21a, 2b (sic) on board, towards of away from each other in a pre-adjustment step of the reciprocal distance as a function of the type of container to be treated. Then, the control unit is configured to move the carriages…in synchrony maintaining said pre-regulated distance"], wherein said control unit is configured for positioning one of the gripping devices at the one of the articles [Col. 7:35-61, "pre-positioning…of a first carriage"], gripping said one of the articles with the one of the gripping devices [Col. 7:35-61, "picking the container"], adjusting a speed of the one of the gripping devices which grips the one of the articles  [Col. 7:35-61, "distancing a first carriage…by increasing the speed"], releasing the one of the articles from the one of the gripping devices when the one of the articles reaches a release position [Col. 7:35-61, "releasing the container 2 (e.g., on a conveyor belt or a carousel or another conveyor)"],  wherein said one of the gripping devices comprises two arms (semi-grippers 21a, 21b) to define together a seat for receiving and gripping the one of the articles, wherein the two arms are movable independently with respect to each other along the single path of movement to vary a distance between the two arms and thereby adjust a dimension of the seat to match a size of the one of the articles [Col. 6:33-41, "carriages 19 are movable towards each other so as to adjust the reciprocal distance and the picking area of the gripper 21 according to the type of container 2 to be picked"], positioning the one of the gripping devices at the one of the articles [Col. 7:35-61, "pre-positioning…of a first carriage"], gripping said one of the articles [Col. 7:35-61, "picking the container"], adjusting a speed of the one of the gripping devices which grips the one of the articles [Col. 7:35-61, "distancing a first carriage…by increasing the speed"], and releasing the one of the articles whein the one of the articles reaches a release position [Col. 7:35-61, "releasing the container 2 (e.g., on a conveyor belt or a carousel or another conveyor)"] . Marcantoni fails to teach a first detection sensor, configured to detect a first value indicating a position of one of the articles on the first conveyor, wherein the control unit is configured for receiving said first value, positioning as a function of said first value, adjusting as a function of the first value, and detecting first value. Zeiner et al. (US Pub 20190255698 A1) a track (3) establishing a single path of movement, a plurality of gripping devices (gripper head 46 on carriages 41, 42; 51,52;61,62;71,72;81,82), configured to grip respective articles which pass along a first conveyor (9), wherein each of the gripping devices is movable independently from the remaining gripping devices along the track [Para 70, "carriages…controllable individually and independently"], a control unit [Para 24, implied by "control commands"], configured for controlling said gripping devices, a first detection sensor [Para. 32, "a camera system…for detecting articles"; Para. 72, "sensor detection of arriving articles…in combination with a thereby controlled movement of the carriage pair"], configured to detect a first value indicating a position of one of the articles on the first conveyor [Para. 72, "detection of arriving articles"], wherein said control unit is configured for: receiving said first value, positioning one of the gripping devices at one of the articles [Para. 107, "linear motors with the gripper move to above the container table and synchronize their collective forward movement with the bottles located on the container table, both in terms of speed and in terms of position"], as a function of said first value, gripping said one of the articles with the one of the gripping devices [Para. 107, "thus possible to grip the bottles"], adjusting, as a function of the first value, a speed of the one of the gripping devices which grips the one of the articles [Para. 107, "(d)uring the entire gripping procedure, the group 04; 05; 06; 07; 08, in the present instance forming a system of linear motors and gripper head, moves at the same speed as the bottles on the container table"], and releasing the one of articles from the one of the gripping devices when the one of the articles reaches a release position [Para. 65, "placing and releasing the articles 02 taken over from the first transport device 09 into empty outer packages 20 transported on the second transport device", Para. 107, "the gripper head is again lowered, the bottles are delivered into the bundle"]. Zeiner et al. discloses [Para 23] that using sensor detection of arriving articles means not having to use exact cycling of gripping devices or precise speed matching and [Para. 30,31] that the system can handle articles arriving in a steady stream or an unsteady stream. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system of Marcantoni to include a first detection sensor to detect a first value indicating a position of one of the articles and for the control unit to receive the first value in order to provide dynamic control to the system as taught by Zeiner et al.
Regarding Claim(s) 10, Marcantoni teaches the limitations described above, yet fails to teach transferring the respective articles from the first conveyor to respective packages which pass along a second conveyor, detecting a second value indicating the positions of the packages on the second conveyor, and adjusting the speed of the one of the gripping devices which grips the one of the articles as a function of the first value and the second value. Marcantoni does disclose transferring articles to a second conveyor [Col. 7:35-61, "releasing the container 2 (e.g., on a conveyor belt or a carousel or another conveyor)"]. Zeiner et al. teaches said plurality of gripping devices is configured for transferring the articles from the first conveyor to respective packages (20) which transit along a second conveyor (10). Zeiner et al. further discloses adjusting the speed of the gripping device to match the speed of the packages on the second conveyor [Para. 107, "gripped bottles then continue to move along above the bundle track and here synchronize their speed with the speed of the bundles"]. Therefore, there must be some knowledge regarding the speed and position of the packages on the second conveyor. Zeiner et al. discloses a sensor detection of articles and synchronizing the gripping devices with the articles (as described above). Further, duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Providing a second detection sensor to detect positions of the packages would provide information regarding the position of the packages, in the same manner that the first detection sensor provides information regarding the position of the articles. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to transfer articles to packages which transit along a second conveyor in order to prepare articles for distribution and to provide a second detection sensor configured for detecting a second value indicating positions of the packages on the second conveyor, and wherein the control unit is configured for adjusting the speed of the gripping device which grips the article as a function of the first value and of the second value in order to synchronize the gripping devices with the packages and properly place the articles into the packages.

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcantoni in view of Zeiner et al. as applied to claims 1 and 9 above, and further in view of Ehrenfried et al. (USPN 3577866).
Regarding Claim(s) 8, Marcantoni teaches the limitations described above, yet fails to teach a packaging device, downstream of the transfer system, configured for covering with a film said packages and said articles received inside the respective seats. Ehrenfried et al. teaches a packaging device (Figure 1) configured for covering with a film (29) packages and articles received inside respective seats (for instance, Figure 8 and 8A, tray 86, having seats 87 for articles 85). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a packaging device configured for covering with a film said packages and said articles received inside the respective seats as taught by Ehrenfried et al. to produce completed packages. 
Regarding Claim(s) 11, Marcantoni teaches the limitations described above, yet fails to teach providing a packaging device, downstream of the transfer system, and covering with a film said packages and said articles received inside the seats, which is taught by Ehrenfried et al. (as described above). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a packaging device, downstream of the transfer system, and cover with a film said packages and said articles received inside the seats as taught by Ehrenfried et al. to produce completed packages.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 11186443 disclose a gripping device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/            Primary Examiner, Art Unit 3653